DETAILED ACTION

Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

The claims are either directed to a method or apparatus, which is one of the statutory categories of invention.
(Step 1: YES)

The examiner has identified Claim 1 as the claim which represents the claimed invention for analysis and is similar to Claims 11 & 16. Claim 1 recites the following limitations (additional elements emphasized in bold are considered to be parsed from the remaining abstract idea):
A method comprising:
computing an estimated time of arrival and an estimated time of departure for a plurality of stops of travel of a vehicle between a first site and a second site; generating a dynamic trip plan based on the estimated time of arrival and the estimated time of departure; receiving a driver input indicating at least one of an adjusted time of departure from a stop, an adjusted time of arrival at a stop, or an adjusted break time; and updating the dynamic trip plan based on the driver input.

Under broadest reasonable interpretation, this claim covers performance of the limitations as a mental process (concepts performed in the human mind ) of computing, generating, receiving, and updating a trip plan or information related to the trip plan. 
If a claim limitation, under its broadest reasonable interpretation (BRI), covers performance of the limitation as concepts performed in the human mind, then it falls within the "mental process" grouping of abstract ideas. 

This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include: (1) Adding the words "apply it" ( or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses computer as a tool to perform an abstract idea (MPEP 2106.05.f), (2) Adding insignificant extra-solution activity to the judicial exception (MPEP 2106.05.g), (3) Generally Linking the use of the judicial exception to a particular technological environment or field of use (MPEP 2106.05.h). The vehicle in Claim 1 is just a generic means of transportation. The vehicle is recited at a high-level of generality (i.e., as a generic vehicle performing a generic transportation function) such that it amounts to no more than a mere tool to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Accordingly, these additional elements, when considered separately and as an ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Therefore claim 1 is directed to an abstract idea without a practical application.
(Step 2A-Prong 2: NO. The additional claimed elements are not integrated into a practical application)

The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when considered separately and as an ordered combination, they do not add significantly more (also known as an "inventive concept") to the exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a vehicle amounts to no more than mere instructions to implement an abstract idea by adding the words "apply it" (or an equivalent) with the judicial exception. Mere instructions to implement an abstract idea on or with the use of generic computer components, cannot provide an inventive concept -rendering the claim patent ineligible. Thus claim 1 is not patent eligible.
(Step 2B: NO. The claims do not provide significantly more)

The dependent Claims 2-5, 12-15 & 17-20 further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above. The dependent claims do not include any additional elements (Including Claims 2-5, 12-15, 17-20 – interface portions– generic computer components that applies instructions to implement the abstract idea. ) that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination. Therefore, the dependent claims are directed to an abstract idea. Thus, the aforementioned claims are not patent-eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 6-12, & 16-17is/are rejected under 35 U.S.C. 103 as being unpatentable over Shaukat (US20190226862) in view of Baird (US9140570).

Claim 1:
Shaukat explicitly teaches:
A method comprising: 
(Shaukat) – “FIGS. 2A and 2B are diagrams of an example environment 200 in which systems and/or methods, described herein, can be implemented.” (Para 0017)
“It will be apparent that systems and/or methods, described herein, can be implemented in different forms of hardware, firmware, or a combination of hardware and software.” (Para 0092)

computing an estimated time of arrival and an estimated time of departure for a plurality of stops of travel of a vehicle between a first site and a second site;
(Shaukat) – “The device can process the input data to determine a state of a first job, of a plurality of jobs, based on the state of the vehicle and the state of the operator of the vehicle. The device can determine, based on the state of the first job, a plurality of estimated times of arrival of the vehicle at two or more downstream jobs, of the plurality of jobs, occurring after the first job.” (Abstract)
“routing platform 260 can obtain stored information identifying an initial estimate of a job duration, a drive time duration, and/or the like.” (Para 0056)
Examiner Note: estimated time of departure corresponds with the end of a job duration 

[generating a dynamic trip plan] based on the estimated time of arrival and the estimated time of departure;
(Shaukat) – “a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle.” (Para 0010)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

receiving a driver input indicating at least one of an adjusted time of departure from a stop, an adjusted time of arrival at a stop, or an adjusted break time; and
(Shaukat) – “driver device data collection module 282 can obtain data relating to a job status, such as a location of a driver, an estimated amount of time to complete a job based on a driver's assessment of the job, an update to the estimated amount of time to complete the job as the driver is completing the job, an indicator that a job is complete, an indicator that a driver is on a mandatory break (e.g., a break required by a contractual agreement, a legislative imperative, and/or the like), a non-mandatory break, and/or the like.” (Para 0039)
“Input component 350 includes a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, and/or a microphone).” (Para 0050)

updating [the dynamic trip plan] based on the driver input.
(Shaukat) – “a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle.” (Para 0010)
“driver device data collection module 282 can obtain data relating to a job status, such as a location of a driver, an estimated amount of time to complete a job based on a driver's assessment of the job, an update to the estimated amount of time to complete the job as the driver is completing the job, an indicator that a job is complete, an indicator that a driver is on a mandatory break (e.g., a break required by a contractual agreement, a legislative imperative, and/or the like), a non-mandatory break, and/or the like.” (Para 0039)
“Input component 350 includes a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, and/or a microphone).” (Para 0050)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

Shaukat does not explicitly teach:
generating a dynamic trip plan… the dynamic trip plan

Baird, in the same field of endeavor, teaches:
generating a dynamic trip plan… the dynamic trip plan
(Baird) – “based on aspects such as trip length, time of day, or other such information, an application or service can enable a user to specify the desire to stop at one or more restaurants, gas stations, points of interest, or other such locations, and can automatically add these locations to the trip plan and update timing information accordingly.” (Col 2 Ln 31-36)
“a user will access a trip planning application or service through the client device 502, inputting various types of information as discussed herein to generate a trip plan.” (Col 8 Ln 57-60)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the interface display of Baird. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide for a deeper level of trip planning when getting information for a lengthy trip.” (Baird Col 1 Ln 26-28)



Claim 2:
Shaukat in combination with the references relied upon in Claim 2, teaches those respective limitations. Shaukat does not explicitly teach the following limitations. However, Baird further teaches:
wherein the dynamic trip plan comprises 
Rejected using the same rationale as Claim 1

a plurality of interface portions, and 
(Baird) – “FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)
Examiner Note: Per BRI, interface portions can refer to any display interface with multiple segments. Fig 4(e) teaches an interface with a plurality of different portions displaying different information.

wherein a first interface portions of the plurality of interface portion is associated with a current stop, 
(Baird) – “FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)
Examiner Note: Per BRI, any stop can be a current stop if the user is approaching or currently at the stop location.

    PNG
    media_image1.png
    627
    472
    media_image1.png
    Greyscale

wherein a second interface portion of the plurality of interface portions is associated with a final stop, wherein a third interface portion is associated with additional stops between the current stop and the final stop.
(Baird) – Reference Fig. 4(e)
“FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)


Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the interface display of Baird. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide for a deeper level of trip planning when getting information for a lengthy trip.” (Baird Col 1 Ln 26-28)

Claim 6:
Shaukat in combination with the references relied upon in Claim 2, teaches those respective limitations. Shaukat does not teach the following limitations. However, Baird further teaches:
wherein the second interface portion comprises information related to the estimated time of arrival at the final stop.
(Baird) – Reference Fig. 4(e)
“FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the interface display of Baird. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide for a deeper level of trip planning when getting information for a lengthy trip.” (Baird Col 1 Ln 26-28)

Claim 7:
Shaukat in combination with the references relied upon in Claim 2, teaches those respective limitations. Shaukat does not teach the following limitations. However, Baird further teaches:
wherein the first interface portion comprises 
Rejected using the same rationale as Claim 2.

information related to the actual time of arrival at the current stop, 
(Baird) – Reference Fig. 4(e)
“FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)
“When time of day and day of the week information is known, as well as holiday, construction, or other such information, an application or service can instead consider the average or estimated speed at which the user will actually be able to travel at various stretches along the route, which can improve the accuracy of the predicted trip length and can enable providing relatively accurate departure and/or arrival times.” (Col 3 Ln 51-58)

a dwell time at the current stop, and 
(Baird) – “Additional directions can be determined for each selected waypoint, which may affect at least some of the previously determined directions, as well as a predicted dwell time for the waypoint 810. As discussed, a predicted dwell time can be determined using any appropriate information, such as a typical amount of time spent at a type of location, an average amount of time spent by the user at that type of location, etc. In at least some embodiments, the user can be enabled through an interface to adjust the predicted dwell time, such as to decrease the anticipated dwell time where the user is going to get a meal "to go," or increase a dwell time when the user wants to use the stop to rest or take a break.” (Col 13 Ln 18-30)

the estimated time of departure from the current stop.
(Baird) – Reference Fig. 4(e)
“FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the interface display of Baird. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide for a deeper level of trip planning when getting information for a lengthy trip.” (Baird Col 1 Ln 26-28)

Claim 8:
Shaukat in combination with the references relied upon in Claim 2, teaches those respective limitations. Shaukat does not teach the following limitations. However, Baird further teaches:
wherein the third interface portion comprises at least one sub- interface portion, each of the at least one sub-interface portions being associated with one of the additional stops.
(Baird) – Reference Fig. 4(e)
“FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the interface display of Baird. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide for a deeper level of trip planning when getting information for a lengthy trip.” (Baird Col 1 Ln 26-28)

Claim 9:
Shaukat in combination with the references relied upon in Claim 2, teaches those respective limitations. Shaukat further teaches:
[wherein at least one of the plurality of interface portions comprises] an interactive feature to receive the driver input.
(Shaukat) – “routing platform 260 can receive data based on providing a user interface (e.g., via mobile device 205). For example, routing platform 260 can cause a user interface to be provided for display via mobile device 205 to receive input from a driver indicating a status of a job, and can receive the input enabling a more granular determination of when a job will be completed relative to using fixed estimates based on the type of job. Similarly, routing platform 260 can receive information from mobile device 205 indicating that a driver is taking a break, attempting to locate an item, attempting to place a call, and/or the like.” (Para 0062)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

Shaukat does not teach:
wherein at least one of the plurality of interface portions comprises

Baird, in the same field of endeavor, teaches:
wherein at least one of the plurality of interface portions comprises 
(Baird) – “FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the interface display of Baird. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide for a deeper level of trip planning when getting information for a lengthy trip.” (Baird Col 1 Ln 26-28)

Claim 10:
Shaukat in combination with the references relied upon in Claim 1, teaches those respective limitations. Shaukat further teaches:
wherein the updating of the dynamic trip plan comprises 
Rejected using the same rationale as Claim 1

recalculating the estimated time of arrival and the estimated time of departure of at least one of the stops based on the driver input.
(Shaukat) – “routing platform 260 may obtain updated input information. For example, after a threshold period of time elapses, routing platform 260 may update the input information to recalculate the route information.” (Para 0079)
“Some implementations, described herein, can provide vehicle tracking and dynamic estimated time of arrival determination. For example, a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle.” (Para 0010)

Claim 11:
Shaukat explicitly teaches:
A non-transitory computer-readable media comprising computer-readable instructions stored thereon that when executed by a processor causes the processor to:
(Shaukat) – “Device 300 can perform one or more processes described herein. Device 300 can perform these processes based on processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340.” (Para 0052)
“It will be apparent that systems and/or methods, described herein, can be implemented in different forms of hardware, firmware, or a combination of hardware and software.” (Para 0092)

compute an estimated time of arrival and an estimated time of departure for a plurality of stops of travel of a vehicle between a first site and a second site;
(Shaukat) – “The device can process the input data to determine a state of a first job, of a plurality of jobs, based on the state of the vehicle and the state of the operator of the vehicle. The device can determine, based on the state of the first job, a plurality of estimated times of arrival of the vehicle at two or more downstream jobs, of the plurality of jobs, occurring after the first job.” (Abstract)
“routing platform 260 can obtain stored information identifying an initial estimate of a job duration, a drive time duration, and/or the like.” (Para 0056)
Examiner Note: estimated time of departure corresponds with the end of a job duration 

[generate a dynamic trip plan] based on the estimated time of arrival and the estimated time of departure;
(Shaukat) – “a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle.” (Para 0010)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

receive a driver input indicating at least one of an adjusted time of departure from a stop, an adjusted time of arrival at a stop, or an adjusted break time; and
(Shaukat) – “driver device data collection module 282 can obtain data relating to a job status, such as a location of a driver, an estimated amount of time to complete a job based on a driver's assessment of the job, an update to the estimated amount of time to complete the job as the driver is completing the job, an indicator that a job is complete, an indicator that a driver is on a mandatory break (e.g., a break required by a contractual agreement, a legislative imperative, and/or the like), a non-mandatory break, and/or the like.” (Para 0039)
“Input component 350 includes a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, and/or a microphone).” (Para 0050)

update [the dynamic trip plan] based on the driver input.
(Shaukat) – “a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle.” (Para 0010)
“driver device data collection module 282 can obtain data relating to a job status, such as a location of a driver, an estimated amount of time to complete a job based on a driver's assessment of the job, an update to the estimated amount of time to complete the job as the driver is completing the job, an indicator that a job is complete, an indicator that a driver is on a mandatory break (e.g., a break required by a contractual agreement, a legislative imperative, and/or the like), a non-mandatory break, and/or the like.” (Para 0039)
“Input component 350 includes a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, and/or a microphone).” (Para 0050)

Shaukat does not explicitly teach:
generate a dynamic trip plan… the dynamic trip plan

Baird, in the same field of endeavor, teaches:
generating a dynamic trip plan… the dynamic trip plan
(Baird) – “based on aspects such as trip length, time of day, or other such information, an application or service can enable a user to specify the desire to stop at one or more restaurants, gas stations, points of interest, or other such locations, and can automatically add these locations to the trip plan and update timing information accordingly.” (Col 2 Ln 31-36)
“a user will access a trip planning application or service through the client device 502, inputting various types of information as discussed herein to generate a trip plan.” (Col 8 Ln 57-60)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the interface display of Baird. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide for a deeper level of trip planning when getting information for a lengthy trip.” (Baird Col 1 Ln 26-28)

Claim 12:
Rejected using the same rationale as Claim 2

Claim 16:
Shaukat explicitly teaches:
A system comprising: 
“It will be apparent that systems and/or methods, described herein, can be implemented in different forms of hardware, firmware, or a combination of hardware and software.” (Para 0092)

a memory having computer-readable instructions stored thereon; and
(Shaukat) – “Device 300 can perform one or more processes described herein. Device 300 can perform these processes based on processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340.” (Para 0052)

a processor that executes the computer-readable instructions to:
(Shaukat) – “Device 300 can perform one or more processes described herein. Device 300 can perform these processes based on processor 320 executing software instructions stored by a non-transitory computer-readable medium, such as memory 330 and/or storage component 340.” (Para 0052)

compute an estimated time of arrival and an estimated time of departure for a plurality of stops of travel of a vehicle between a first site and a second site;
(Shaukat) – “The device can process the input data to determine a state of a first job, of a plurality of jobs, based on the state of the vehicle and the state of the operator of the vehicle. The device can determine, based on the state of the first job, a plurality of estimated times of arrival of the vehicle at two or more downstream jobs, of the plurality of jobs, occurring after the first job.” (Abstract)
“routing platform 260 can obtain stored information identifying an initial estimate of a job duration, a drive time duration, and/or the like.” (Para 0056)
Examiner Note: estimated time of departure corresponds with the end of a job duration 

[generate a dynamic trip plan] based on the estimated time of arrival and the estimated time of departure;
(Shaukat) – “a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle.” (Para 0010)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

receive a driver input indicating at least one of an adjusted time of departure from a stop, an adjusted time of arrival at a stop, or an adjusted break time; and
(Shaukat) – “driver device data collection module 282 can obtain data relating to a job status, such as a location of a driver, an estimated amount of time to complete a job based on a driver's assessment of the job, an update to the estimated amount of time to complete the job as the driver is completing the job, an indicator that a job is complete, an indicator that a driver is on a mandatory break (e.g., a break required by a contractual agreement, a legislative imperative, and/or the like), a non-mandatory break, and/or the like.” (Para 0039)
“Input component 350 includes a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, and/or a microphone).” (Para 0050)

update [the dynamic trip plan] based on the driver input.
(Shaukat) – “a routing platform can communicate with a group of other devices to obtain data (e.g., real time data) relating to a location of an entity (e.g., a vehicle, a person, and/or the like), a status of a job, a traffic condition, a weather condition, and/or the like, and can dynamically update an estimated time of arrival for a set of appointments for the entity, such as a set of jobs that are to be completed by a driver of a vehicle.” (Para 0010)
“driver device data collection module 282 can obtain data relating to a job status, such as a location of a driver, an estimated amount of time to complete a job based on a driver's assessment of the job, an update to the estimated amount of time to complete the job as the driver is completing the job, an indicator that a job is complete, an indicator that a driver is on a mandatory break (e.g., a break required by a contractual agreement, a legislative imperative, and/or the like), a non-mandatory break, and/or the like.” (Para 0039)
“Input component 350 includes a component that permits device 300 to receive information, such as via user input (e.g., a touch screen display, a keyboard, a keypad, a mouse, a button, a switch, and/or a microphone).” (Para 0050)

Shaukat does not explicitly teach:
generate a dynamic trip plan… the dynamic trip plan

Baird, in the same field of endeavor, teaches:
generating a dynamic trip plan… the dynamic trip plan
(Baird) – “based on aspects such as trip length, time of day, or other such information, an application or service can enable a user to specify the desire to stop at one or more restaurants, gas stations, points of interest, or other such locations, and can automatically add these locations to the trip plan and update timing information accordingly.” (Col 2 Ln 31-36)
“a user will access a trip planning application or service through the client device 502, inputting various types of information as discussed herein to generate a trip plan.” (Col 8 Ln 57-60)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the interface display of Baird. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide for a deeper level of trip planning when getting information for a lengthy trip.” (Baird Col 1 Ln 26-28)

Claim 17:
Rejected using the same rationale as Claim 2


Claim(s) 3-5, 13-15, & 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable Shaukat (US20190226862) in view of Baird (US9140570) further in view of Tamayama (EP2461136).

Claim 3:
Shaukat in combination with the references relied upon in Claim 2, teaches those respective limitations. Shaukat does not teach the following limitations. However, Baird further teaches:
wherein the plurality of interface portions further comprises a break interface portion associated with a break during the travel, and 
(Baird) – Reference Fig. 4(e)
“FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)
Examiner Note: Per BRI, break corresponds to relevant stops.

wherein the break interface portion comprises a predicted duration of the break, a predicted location of the break, and [a parking suggestion for the break].
(Baird) – Reference Fig. 4(e)
“FIG. 4(e) illustrates an example interface display 480 that might be presented to a user after the user inputs information for a trip plan in accordance with one embodiment. This display can be presented to the user upon completing the plan, while accessing the plan via a computing device at a time after the trip plan is completed, and/or while utilizing a computing or navigation device during the trip. In this example, the user is able to pull up a detailed plan of each day, portion, or other segment of the journey. Information regarding the selected portion 482 can be displayed, along with the details 484 of the relevant stops during that portion, including timing information. For example, the information includes three stops for meals, including approximate times of arrival and departure for each, along with two stops for gas, a stop at a point of interest, and an estimated time of arrival at the hotel for the evening. The example interface also provides a map 486 showing the route 488 for that portion of the journey, including icons or other graphical indicia of each stop along the way. The user can have the ability to zoom, shift, or otherwise manipulate the map as known in the art for electronic mapping applications. The interface also displays directions 494 to be followed by the user. If the user is accessing the instructions during the trip, the directions can be updated based on the current location of the user and other such information.” (Col 7 Ln 32-55)
Examiner Note: Bracketed text not taught by primary reference, but is taught by non-primary reference later in the rejection.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the interface display of Baird. One of ordinary skill in the art would have been motivated to make these modifications in order to “provide for a deeper level of trip planning when getting information for a lengthy trip.” (Baird Col 1 Ln 26-28)

Baird does not teach: 
a parking suggestion for the break

Tamayama, in the same field of endeavor, teaches:
a parking suggestion for the break
(Tamayama) – “The beacon receiving device 11 receives summarized current traffic information, traffic control information, service area/parking area (SA/PA) information, parking information, weather forecast information, emergency warning information, and the like of VICS information or other sources.” (Col 10 Ln 13-18)
“The navigation device 100 includes a computing unit 1, a display 2, a storage 3, an audio input/output device 4 (which includes a microphone 41 as an audio input device and a speaker 42 as an audio output device), an input device 5, a ROM device 6, a vehicle speed sensor 7, a gyro sensor 8, a global positioning system (GPS) receiving device 9, an FM multiplex broadcast receiving device 10, a beacon receiving device 11, and a communication device 12” (Col 5 Ln 54 – Col 6 Ln 4)
“The navigation device 100 in the second embodiment performs modification suggestion processing after the vehicle starts driving to suggest a modification to the travel plan based on the vehicle's location, driving state, and the like.” (Col 25 Ln 5-9)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the Navigation device of Tamayama. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “aiding a user to develop a plan for traveling around a plurality of destinations.” (Abstract)

Claim 4:
Shaukat in combination with the references relied upon in Claim 3, teaches those respective limitations. Shaukat further teaches:
[wherein the parking suggestion is determined] based upon an hours of service of a driver driving the vehicle.
(Shaukat) – “driver device data collection module 282 can obtain data relating to a job status, such as a location of a driver, an estimated amount of time to complete a job based on a driver's assessment of the job, an update to the estimated amount of time to complete the job as the driver is completing the job, an indicator that a job is complete, an indicator that a driver is on a mandatory break (e.g., a break required by a contractual agreement, a legislative imperative, and/or the like), a non-mandatory break, and/or the like.” (Para 0039)
Examiner Note: It is understood in the art that maximum driving hours for a driver are typically limited by contracts and legislation. Therefore, per BRI, mandatory break corresponds to hours of service.

Shaukat does not teach: 
wherein the parking suggestion is determined

Tamayama, in the same field of endeavor, teaches:
wherein the parking suggestion is determined
(Tamayama) – “The beacon receiving device 11 receives summarized current traffic information, traffic control information, service area/parking area (SA/PA) information, parking information, weather forecast information, emergency warning information, and the like of VICS information or other sources.” (Col 10 Ln 13-18)
“The navigation device 100 includes a computing unit 1, a display 2, … a beacon receiving device 11, and a communication device 12” (Col 5 Ln 54 – Col 6 Ln 4)
“The navigation device 100 in the second embodiment performs modification suggestion processing after the vehicle starts driving to suggest a modification to the travel plan based on the vehicle's location, driving state, and the like.” (Col 25 Ln 5-9)

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the Navigation device of Tamayama. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “aiding a user to develop a plan for traveling around a plurality of destinations.” (Abstract)

Claim 5:
Shaukat in combination with the references relied upon in Claim 3, teaches those respective limitations. Shaukat further teaches:
further comprising: receiving the driver input indicating the adjusted break time; and 
(Shaukat) – “routing platform 260 can receive data based on providing a user interface (e.g., via mobile device 205). For example, routing platform 260 can cause a user interface to be provided for display via mobile device 205 to receive input from a driver indicating a status of a job, and can receive the input enabling a more granular determination of when a job will be completed relative to using fixed estimates based on the type of job. Similarly, routing platform 260 can receive information from mobile device 205 indicating that a driver is taking a break, attempting to locate an item, attempting to place a call, and/or the like.” (Para 0062)

Shaukat does not teach: 
updating the parking suggestion based on the driver input.

Tamayama, in the same field of endeavor, teaches:
updating the parking suggestion based on the driver input.
(Tamayama) – “The input device 5 is a device that receives an instruction from the user when operated by the user.” (Col 9 Ln 20-21)
“The beacon receiving device 11 receives summarized current traffic information, traffic control information, service area/parking area (SA/PA) information, parking information, weather forecast information, emergency warning information, and the like of VICS information or other sources.” (Col 10 Ln 13-18)
“The navigation device 100 includes a computing unit 1, a display 2, a storage 3, an audio input/output device 4 (which includes a microphone 41 as an audio input device and a speaker 42 as an audio output device), an input device 5, a ROM device 6, a vehicle speed sensor 7, a gyro sensor 8, a global positioning system (GPS) receiving device 9, an FM multiplex broadcast receiving device 10, a beacon receiving device 11, and a communication device 12” (Col 5 Ln 54 – Col 6 Ln 4)
“The navigation device 100 in the second embodiment performs modification suggestion processing after the vehicle starts driving to suggest a modification to the travel plan based on the vehicle's location, driving state, and the like.” (Col 25 Ln 5-9)
Examiner Note: modification corresponds with update.

Therefore, it would be obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified routing method of Shaukat with the Navigation device of Tamayama. One of ordinary skill in the art would have been motivated to make these modifications for the purpose of “aiding a user to develop a plan for traveling around a plurality of destinations.” (Abstract)

Claim 13:
Rejected using the same rationale as Claim 3

Claim 14:
Rejected using the same rationale as Claim 4

Claim 15:
Rejected using the same rationale as Claim 5

Claim 18:
Rejected using the same rationale as Claim 3

Claim 19:
Rejected using the same rationale as Claim 4

Claim 20:
Rejected using the same rationale as Claim 5


Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure.
Norberg (WO2014168556) teaches routing and scheduling travel routes based on workflow.
Nimchuk (US9921070) teaches tools for generating an optimized trip plan that can be updated based on driver input.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID RUBEN PEDERSEN whose telephone number is (571)272-9696. The examiner can normally be reached M-Th: 07:00 -16:00 Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Koppikar can be reached on 571-272-5109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID RUBEN PEDERSEN/Examiner, Art Unit 3667                                                                                                                                                                                                        

/VIVEK D KOPPIKAR/Supervisory Patent Examiner, Art Unit 3667                                                                                                                                                                                                        


September 28, 2022